Appeals from an original order denying motion of defendant to vacate the judgment for [original] plaintiff and to grant a new trial on the ground of newly-discovered evidence, dated March 24, 1941, and from such order as resettled, dated May 13, 1941, dismissed, without costs. In the light of the disposition of the appeal from the judgment {ante, p. 828, decided herewith), these appeals are academic. Hagarty, Johnston, Taylor and Close, JJ., concur; Lazansky, P. J., concurs, but states that in his opinion there was ample ground for setting aside the verdict on the ground of newly-discovered evidence, if the verdict had not been disposed of otherwise.